UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6729


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GREGORY A. MILTON, a/k/a G,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:95-cr-70074-SGW-1)


Submitted:   September 29, 2011             Decided:   October 5, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory A. Milton, Appellant Pro Se.    Anthony Paul Giorno,
Assistant United  States  Attorney,  Roanoke,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gregory A. Milton seeks to appeal the district court’s

order construing his self-styled “Motion for Equitable Relief

Based on the Unconstitutionality of the AEDPA Successive Habeas

Provisions” as a successive 28 U.S.C.A. § 2255 (West Supp. 2011)

motion, and dismissing it on that basis.                               The order is not

appealable      unless        a     circuit          justice     or     judge         issues     a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2006).

A    certificate       of     appealability            will     not     issue         absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief   on    the    merits,       a    prisoner          satisfies    this      standard      by

demonstrating        that     reasonable             jurists    would       find       that    the

district      court’s       assessment       of       the    constitutional           claims    is

debatable     or     wrong.         Slack    v.       McDaniel,       529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,          and    that       the    motion    states      a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at   484-85.         We     have    independently            reviewed       the    record      and

conclude      that    Milton        has     not       made     the    requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

                                                 2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3